The Vice-Chancellor :
The parties were married in the city of New York, but the offence was committed in Charleston, South Carolina, where the defendant went to cohabit with Murray. At the time of the commission of the offence, as well as at the time of exhibiting the bill, this complainant— the injured parly—was not an actual inhabitant of the state of New York. He might have been here a short time, when he filed his bill, say in August or September, one thousand eight hundred and forty-one, but this did not make him an actual inhabitant within the meaning of the statute giving this court jurisdiction. Coming here to file a bill and then going awray again immediately after it was filed did not bring his case within the statute. He must have been an actual inhabitant of this state both at the time of the commission of the offence, which was in eighteen hundred and thirty-nine or eighteen hundred and forty and at the time of exhibiting the bill or he can have no right to proceed with a suit like the present.
I have no authority to make a decree of divorce in this case.